DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/737,275 are currently pending and have been examined. Applicant amended claims 1-20.

Response to Arguments/Amendments
The previous rejections of claims 1-20 under 35 USC § 112(b) are withdrawn in consideration of the amended claims.

The previous rejections of claims 1-20 under 35 USC § 101 are withdrawn in consideration of the amended claims.

The previous rejections of claims 1-20 under 35 USC § 103 are withdrawn in consideration of the amended claims.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to calculating a plurality of participant trajectories of the current road participant through the intersection based on the plurality of product values”. However, this claim limitation is not supported by the specification. The specification discloses “planning the trajectory of the ego vehicle in accordance with the combined turn probabilities” (¶ [0028) but does not discloses calculating trajectories for the road participants (i.e., non-ego vehicles) based on the product values. Applicant, in the REMARKS, points to paragraphs [0005], [0009], [0012]-[0016], [0019]-[0023], [0027]-[0031], [0041], and [0046]-[0050] as providing support for the claim amendments. However, none of the paragraphs cited by Applicant disclose the subject limitation. Therefore, the subject limitation is new matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 11 and 17 recite substantially similar limitations as claim 1 and are rejected for the same reason as claim 1. Claims 2-10, 12-16 and 18-20 are rejected because they depend from one of claims 1, 11 and 17 but do not disclose the subject limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rebhan et al. (US 2015/0321699 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-270-9741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666